HORTON, J.,-
dissenting: I respectfully disagree with today’s decision striking down the wrongful death recovery cap, RSA 556:13 (1997),- because I perceive the majority’s equal protection analysis to be flawed in several respects.
First, the majority determines that classifications created by the cap should be assessed under middle tier constitutional scrutiny. I would measure the constitutionality of the recovery cap under the rational basis tést. The majority observes that the right to recover for wrongful death did not exist at common law, and endures now *531solely as a creature of statute. It then correctly notes that the right of recovery exists “only to the extent and in the manner provided by the legislature.” Hebert v. Hebert, 120 N.H. 369, 370, 415 A.2d 679, 680 (1980). Since the classifications alleged here are not of a “suspect” or “quasi-suspect” nature, and the right limited is not fundamental, or even of common law origin, we should ask whether the legislature could have had a rational or reasonable basis for limiting a right of its own creation. See Estate of Cargill v. City of Rochester, 119 N.H. 661, 667, 406 A.2d 704, 707 (1979), appeal dismissed, 445 U.S. 921 (1980). The majority necessarily answers this question in the affirmative when it holds that permitting estates with dependents to recover unlimited wrongful death damages, while limiting estates with no dependents to a recovery of $50,000, withstands the more rigorous middle tier analysis. I do not quarrel with the premise that a statutory right must comply with constitutional standards, see Gould v. Concord Hospital, 126 N.H. 405, 409, 493 A.2d 1193, 1196 (1985); however, the majority ratchets the standard of constitutional scrutiny to a level inconsistent with our usual deference to legislatively created rights. See Petition of Abbott, 139 N.H. 412, 418-19, 653 A.2d 1113, 1117-18 (1995) (statutory limit on worker’s recovery for soft-tissue spinal injury upheld under rational basis review). In so doing, it is ultimately able to abolish the damages cap, ignoring the intent of the legislature to provide a limited right of recovery where none had previously existed.
Furthermore, the majority steps beyond the bounds of traditional equal protection analysis and compares two dissimilar groups. See Belkner v. Preston, 115 N.H. 15, 17, 332 A.2d 168, 170 (1975) (equal protection mandates that those who are similarly situated be similarly treated). Detecting no unfair discrimination within RSA 556:13 under middle tier scrutiny, the majority, rather than appropriately ending its inquiry by answering the question posed on transfer, narrows its focus to an obscure group: wrongful death claimants without dependents seeking “pre-death damages” beyond the $50,000 cap. The majority proceeds to measure this remote class against tort claimants who die from a cause unrelated to the tort, who can purportedly recover unlimited “pre-death damages” in a survival action. The majority finds discrimination that cannot be justified under middle tier scrutiny. I contend, however, that these groups are dissimilar and thus unfit for comparison in the equal protection context. In addition, it is my belief that there is substantial reason to treat the two classes differently vis-a-vis the cap.
*532The most striking difference is that the estate with no dependents pursuing a wrongful death claim has available to it a broader damages scheme that, absent the cap, is permissive of unfettered recovery. See RSA 556:12, I (Supp. 1998) (providing that estate may recover for lost earnings during probable duration of working life and for probable duration of the life itself). The cap acknowledges a policy in favor of limited recovery where the estate does not have dependents. Moreover, the cap responds to the risk that a jury may be more likely to award greater compensation to the estate where the tortfeasor caused the decedent’s death. The estate of a tort plaintiff proceeding under the survival statute, however, has a narrower damages scheme. The estate could not recover damages for the loss of the decedent’s life or for future lost earnings because the tortfeasor would not have caused the decedent’s intervening death. All that could be recovered from the tortfeasor are “predeath damages.” In this way, the unrelated death functionally caps damages, rendering a statutory cap superfluous. Furthermore, since the tortfeasor would not be identified by the jury as the cause of the decedent’s death, an exorbitant recovery would be far less likely than in a wrongful death action.
Many laws affect certain groups unevenly. Any statute that confers either benefits or burdens necessarily creates a class of persons who may be worse off as a result of the legislation than they would have been without it. It has been said that every line drawn by a legislature leaves some out that might well have been included. That exercise of discretion, however, is a legislative, not a judicial function. Absent invidious discrimination, however, the mere existence of a classification does not justify this court in overturning the action of the elected legislature on equal protection grounds.
Estate of Cargill, 119 N.H. at 667, 406 A.2d at 707 (quotations, citations, and brackets omitted). My qualm is that today’s decision clears the way for a host of equal protection challenges to sound legislation that will be based on the identification of obscure, unforeseeable classifications, and the comparison of groups who are, at best, only marginally similar.
In sum, I contend that we impose too stringent a standard of constitutional scrutiny, compare fundamentally dissimilar groups, go beyond the question certified to us, and vastly broaden a remedy that was created by the legislature with the intention that it be limited. Accordingly, I respectfully dissent.